Exhibit 10.3

FIRST AMENDMENT TO

PLEDGE AGREEMENT

THIS FIRST AMENDMENT TO PLEDGE AGREEMENT (“this Amendment”) dated as of
December 8, 2006 is entered into by ALABAMA NATIONAL BANCORPORATION, a Delaware
corporation (the “Pledgor”), and REGIONS BANK, an Alabama banking corporation as
successor by merger to AmSouth Bank, an Alabama banking corporation (the
“Lender”).

Recitals

A. The Pledgor and the Lender have entered into a Credit Agreement dated as of
December 29, 1995, as amended from time to time (as so amended, the “Credit
Agreement”), pursuant to which the Lender agreed to make available to the
Pledgor a revolving line of credit facility.

B. The Pledgor has heretofore entered into a Pledge Agreement dated as of
April 3, 2006 in favor of the Lender (the “Pledge Agreement”) pursuant to which
the Pledgor pledged and delivered the Property described in the Pledge Agreement
to the Lender as security for the Obligations described in the Pledge Agreement.

C. In connection with a further amendment of the Credit Agreement, Pledgor
wishes to amend the Pledge Agreement, as hereinafter set forth, for the purpose
of amending the definition of the defined term “Obligations”.

Agreement

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

1. The defined term “Line of Credit Loan” shall be added to Section 1.2 of the
Pledge Agreement to read, in its entirety, as follows:

“Line of Credit Loan” means that certain loan made by Lender in favor of Pledgor
as evidenced by the Line of Credit Note.

2. The defined term “Line of Credit Note” shall be added to Section 1.2 of the
Pledge Agreement to read, in its entirety, as follows:

“Line of Credit Note” means that certain master note dated December 29, 1995
executed and delivered by Pledgor to Lender, as modified by a Note Modification
Agreement dated as of January 20, 1997, a Second Note Modification Agreement
dated as of May 31, 2000, a Third Note Modification Agreement dated as of
May 31, 2001, a Fourth Note Modification Agreement dated as of May 31, 2002, a
Fifth Note Modification Agreement dated as of May 31, 2003, a Sixth Note
Modification Agreement dated as of May 31, 2005, a



--------------------------------------------------------------------------------

Seventh Note Modification Agreement dated as of May 31, 2005, an Eighth Note
Modification Agreement dated as of April 3, 2006, and a Ninth Note Modification
Agreement dated as of December 8, 2006, as may be further modified from time to
time.

3. The defined term “Obligations” set forth in Section 1.2 of the Pledge
Agreement is hereby amended to read, in its entirety, as follows:

“Obligations” means (a) (1) the payment of all amounts now or hereafter becoming
due and payable under the Revolving Note, including the principal amount of the
Revolving Loan, all interest thereon (including interest that, but for the
filing of a petition in bankruptcy, would accrue on any such principal) and all
other fees, charges and costs (including attorneys’ fees and disbursements)
payable in connection therewith; (2) the observance and performance by the
Pledgor of all of the provisions of the Revolving Note; (3) the payment of all
sums advanced or paid by the Lender in exercising any of its rights, powers or
remedies under the Revolving Note, and all interest (including post-bankruptcy
petition interest, as aforesaid) on such sums provided for herein or therein;
(4) the payment of all amounts now or hereafter becoming due and payable under
any agreement between the Pledgor and the Lender now existing or hereafter
entered into, which provides for an interest rate or commodity swap, cap, floor,
collar, forward foreign exchange transaction, currency swap, cross-currency rate
swap, currency option, or any combination of, or option with respect to, these
or similar transactions, for the purpose of hedging such Pledgor’s exposure to
fluctuations in interest rates, currency valuations or commodity prices, and
(5) all renewals, extensions, modifications and amendments of any of the
foregoing, whether or not any renewal, extension, modification or amendment
agreement is executed in connection therewith and (b) (1) the payment of all
amounts now or hereafter becoming due and payable under the Line of Credit Note,
including the principal amount of the Line of Credit Loan, all interest thereon
(including interest that, but for the filing of a petition in bankruptcy, would
accrue on any such principal) and all other fees, charges and costs (including
attorneys’ fees and disbursements) payable in connection therewith; (2) the
observance and performance by the Pledgor of all of the provisions of the Line
of Credit Note; (3) the payment of all sums advanced or paid by the Lender in
exercising any of its rights, powers or remedies under the Line of Credit Note,
and all interest (including post-bankruptcy petition interest, as aforesaid) on
such sums provided for herein or therein; (4) the payment of all amounts now or
hereafter becoming due and payable under any agreement between the Pledgor and
the Lender now existing or hereafter entered into, which provides for an
interest rate or commodity swap, cap, floor, collar, forward foreign exchange
transaction, currency swap, cross-currency rate swap, currency option, or any
combination of, or option with respect to, these or similar transactions, for
the purpose of hedging such Pledgor’s exposure to fluctuations in interest
rates, currency valuations or commodity prices, and (5) all renewals,
extensions, modifications and amendments of any of the foregoing, whether or not
any renewal, extension, modification or amendment agreement is executed in
connection therewith.

 

2



--------------------------------------------------------------------------------

4. The defined term “Revolving Note” shall be added to Section 1.2 of the Pledge
Agreement to read, in its entirety, as follows:

“Revolving Note” means that certain Revolving Note dated as of April 3, 2006
made by Pledgor in favor of Lender in the principal amount of Sixteen Million
and No/100 Dollars ($16,000,000.00), or so much as may be advanced by the Lender
thereunder.

5. Except as hereby amended and modified, the Pledge Agreement shall remain in
full force and effect.

6. The Pledgor represents and warrants that all representations and warranties
made in the Pledge Agreement are true and correct as of the date of this
Amendment, and no Event of Default, as said term is defined in the Pledge
Agreement, or circumstances that with notice or lapse of time or both would
constitute an Event of Default thereunder, has occurred and is continuing.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed
and delivered by their duly authorized corporate officers as of the day and year
first above written but actually on the date set forth below their signature.

 

ALABAMA NATIONAL BANCORPORATION By:  

 /s/ William E. Matthews, V

Its:   Executive Vice President and Chief Financial Officer December 8, 2006
REGIONS BANK By:  

 /s/ Christian White

Its:   Commercial Banking Officer December 8, 2006

 

4